DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 07/12/2021 and 11/30/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the electronic device, non-transitory computer readable medium, and method which perform the operations of:
receiving transaction data from a merchant system, the transaction data for a transaction between the merchant system and the electronic device, the transaction data including a purchase amount and a client identifier; and
upon determining that the client identifier corresponds with the stored identifier:
providing, at an electronic device, an output indicating that a dynamically-configurable electronic token is in a transaction-ready state, where the dynamically-configurable electronic token is associated with a plurality of loyalty accounts; and

selecting token data associated with the loyalty account of the plurality of loyalty accounts corresponding to the location of the electronic device; and
configuring the dynamically-configurable electronic token based on the selected token data; and
via a data communication interface.
routing the dynamically-configurable electronic token, generated from the token data corresponding to the location of the electronic device, for processing by an electronic data process at a transaction processing system associated with the loyalty account; and
receiving a confirmation that the transaction has been processed.

The closest art of record, US Patent Application Publication 20120036042 to Graylin, et al., discloses “A commerce checkout and customer data capture system for merchants to deliver commerce functionalities to consumer computing devices for completing purchase and payment transactions includes a commerce application and a commerce gateway server comprising a checkout application and a secure payment application. A plurality of merchants are configured to provide product offers to the consumer computing device via the commerce application, to process purchase transactions with the checkout application, and to receive payments via the secure payment application. The checkout application provides responses to purchase transaction requests including "CreateCheckout" for setting up and capturing purchase transaction data, and consumer related data, "Checkout" for calling a checkout transaction user interface, and "GetCheckoutStatus" for checking status of a checkout transaction. The checkout application further captures additional data used to provide fulfillment capabilities, tax calculation, risk management, fraud control, and targeted marketing analytics.
The closest art of record, US Patent Application Publication 20160071094 to Krishnaia, et al. discloses “A system or method may be provided to implement dynamic hybrid wallet tokens. A payment network architecture may be established to allow a payment service provider to implement seamless flow of payment transactions. Hybrid dynamic wallet tokens may be morphed with additional information based on the types of transactions to be performed and may be communicated over industry payment networks. In particular, the payment service provider may use Industry Standard BINs as tokens to transmit information in lieu of actual funding source information to all interacting parties with the provision of securely allowing each party to de-tokenize via secure connection from the backend to identify the true funding instrument only when needed.”
The closest art of record, US Patent Application Publication 20150254635 to Bondesen, et al., discloses “Systems, methods, and computer program products for limiting the use of a token based on a user location are provided. Embodiments of the invention involve a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: receive a payment authorization request associated with a transaction from a merchant, wherein the payment authorization request comprises a transaction information, wherein the transaction is conducted using a token between a user and a merchant; determine a response associated with the payment authorization request based on one or more limits, wherein the one or more limits are based on at least a user location; and transmit the response associated with the payment authorization request to the merchant.”
The closest art of record, Non-patent literature The Digital Wallet: Opportunities and Prototypes to Balan, et al., discloses “At checkout time, users click on pFerio, authenticate themselves, and start the point-of-sale application. They place their phone on a reader provided at the checkout counter. The system reads the XML schemas and runs various algorithms to find the best matches. From that point, users interact with the system using the LCD checkout screens provided by the retailer, as shown in Figure 2. They select the cards that give the deal they want and make the payment, completing the checkout procedure.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a particular method, electronic device, and non-transitory computer readable medium in which the electronic device stores a dynamically-configurable token, receives transaction data for a transaction between the electronic device and merchant system that includes a client identifier and purchase amount from a merchant systems, then, the electronic device selects token data for the dynamic token based on the location of the device and validation of the client identifier received from the merchant systems, sends the dynamic token to the transaction processing system for processing, and receives confirmation that the transaction is processed.
Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694